United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                  ___________

                                 No. 96-3042
                                  ___________
Razorback Cab of Ft. Smith, Inc.,   *
                                    *
           Plaintiff-Appellant,     * Appeal from the United States
                                    * District Court for the
     v.                             * Eastern District of Arkansas.
                                    *
Dan Flowers, Director, Arkansas     *
Highway and Transportation          *      [PUBLISHED]
Department; Stribling Boynton,      *
Administrator, City of Fort         *
Smith, Arkansas,                    *
                                    *
           Defendants-Appellees.    *
                               ___________
                       Submitted: April 17, 1997
                                       Filed: September 4, 1997
                               ___________

Before BOWMAN, HANSEN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

      Razorback Cab of Ft. Smith, Inc. (Razorback) appeals the district
court's1 dismissal of its suit against two public officials. Razorback
sought declaratory and injunctive relief against Dan Flowers, Director of
the Arkansas Highway and Transportation Department, and Stribling Boynton,
Administrator of the city of Fort




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
Smith, Arkansas, contending that they violated its constitutional rights
to due process and equal protection as well as its alleged rights under the
Urban Mass Transportation Act of 1964 (UMT Act), as amended, 49 U.S.C. §§
5301-5338 (1994), and certain state laws and city ordinances. We affirm.


      In its complaint, Razorback alleges that it is an Arkansas
corporation which has operated as the only supplier of general public mass
transportation in Fort Smith, Arkansas, since the date of its organization.
Flowers, as Director of the Arkansas Highway and Transportation Department,
and Boynton, as Administrator of the city of Fort Smith, are each
responsible for carrying out the mandatory provisions of the UMT Act. In
June 1995, the city placed notices in two newspapers with general
circulation within the city of Fort Smith, indicating that the city was
requesting proposals for management of a public transit system in the city.
In December 1995, the city executed a contract with Community Resource
Group, Inc. (CRG) for the management of a public transit system for the
city in the form of a demand-response mini bus service. The city applied
for UMT Act funds through the Arkansas Highway and Transportation
Department to help subsidize the mass transportation service. CRG's mini
bus service began to operate on June 10, 1996.

      Razorback filed a six-count complaint, asserting that Flowers and
Boynton did not follow the prescribed procedures for awarding and
disbursing UMT Act funds. Razorback's claims involve an alleged failure
to comply with the notice and hearing provisions of the UMT Act, alleged
violations of the Due Process Clause, the Equal Protection Clause, state
law, and an unspecified city ordinance. Dan Flowers filed a motion to
dismiss for failure to state a claim upon which relief may be granted.
Stribling Boynton also filed a motion to dismiss and, in the alternative,
a motion for summary judgment. The district court granted each defendant's
motion, and Razorback appeals.




                                    -2-
      Razorback contends that the district court erred by concluding that
it lacks standing to bring a UMT Act claim. "The UMT Act provides for
federal assistance in the planning and development of local mass transit
systems." Rapid Transit Advocates v. S. Cal. Rapid Transit, 752 F.2d 373,
375 (9th Cir. 1985) (citing 49 U.S.C. § 1602). The district court noted
that the Act does not expressly authorize private suits to challenge
violations of its requirements and concluded that cases refusing to read
an implied private cause of action into the statute are most persuasive.
See id. at 376-377; A.B.C. Bus Lines v. Urban Mass Transp. Admin., 831 F.2d
360, 361 (1st Cir. 1987); City of Evanston v. Regional Transp. Authority,
825 F.2d 1121, 1123-24 (7th Cir. 1987); Dopico v. Goldschmidt, 687 F.2d
644, 648-49 (2d Cir. 1982). But see Baker v. Bell, 630 F.2d 1046, 1050-51
(5th Cir. 1980) (holding a class of mobility disabled riders had standing
to bring an action for judicial review of agency action taken pursuant to
UMT Act; also involving the Rehabilitation Act); Cohen v. Massachusetts Bay
Transp. Auth., 647 F.2d 209, 212 (1st Cir. 1981) (granting members of "the
riding public" standing to challenge the adequacy of hearings under the
Act). We find persuasive those cases refusing to read into the UMT Act an
implied private cause of action.     As noted by the district court, our
holding in United Handicapped Federation v. Andre, 558 F.2d 413 (8th Cir.
1977), which involved both the UMT Act and the Rehabilitation Act, is
distinguishable from the case at hand. There, we held that a group of
disabled plaintiffs had standing, based on duties arising from section 504
of the Rehabilitation Act, to challenge the defendants' failure to make
urban mass transit equipment purchased with federal funds accessible to all
disabled persons. Id. at 415. While provisions of the UMT Act were also
at issue, our holding granted standing in reference to section 504 of the
Rehabilitation Act, and it did not reference any provision of the UMT Act
in the standing discussion. We agree with the district court that Andre
is not controlling authority in the present case, where a private
corporation is attempting to bring suit merely because a competitor
received UMT Act funds. As the district court concluded, we hold that the
language of the UMT Act does not indicate any congressional intent to
confer on this plaintiff a private right of action. See Cort v. Ash, 422
U.S. 66, 78 (1975) (listing factors to consider when determining




                                    -3-
whether a private remedy is implicit in a statute not expressly providing
one). Thus, Razorback has failed to state a claim under the UMT Act.
      Razorback argues that the district court erred by concluding that its
due process and equal protection claims are inextricably intertwined with
its UMT Act claims. While Razorback asserts it has stated constitutional
claims of due process and equal protection violations that rely on its loss
of business property and that are independent of any rights it may have
under the UMT Act, its pleadings belie this assertion. Each constitutional
claim articulated in Razorback's complaint explicitly relies on Razorback's
challenge to the notice relating to UMT Act funds or the acquisition and
disbursement of UMT Act funds. No separate property right is articulated
in the complaint. Razorback did not apply for UMT Act funds and has no
property right in any UMT Act funds. Similarly, Razorback has no property
right in challenging the method by which CRG applied for and obtained such
funds. Furthermore, Razorback has no substantive right to operate its
business free from competing transportation services that are subsidized
by such funds. We conclude that the district court properly dismissed all
of Razorback's constitutional claims.
      The district court dismissed Razorback's state law claim, because it
was based on a statute that applies only to taxicabs. See Ark. Code Ann.
§ 14-57-307(a) (1987) (requiring notice to each taxicab operator in the
city and a hearing before granting any taxicab operating permit). Arkansas
law defines a taxicab as a motor vehicle with a seating capacity not in
excess of seven. See id. § 14-57-301. The mini buses that CRG operates
are not within this definition and consequently are not subject to the
state law requirements listed in Razorback's complaint. Thus, we agree
with the district court that Razorback failed to state a due process claim
for the violation of state law. For the same reason, Razorback has failed
to state a due process claim with regard to city ordinances governing
taxicabs. The district court dismissed without prejudice all claims based
on an alleged violation of city ordinances, because Razorback did not
identify which ordinances were alleged to have been violated. In its brief
on appeal,




                                    -4-
Razorback has indicated which city ordinances are at issue.             The
definitional section of the chapter at issue defines a taxicab as a motor
vehicle with a seating capacity not in excess of seven passengers, and
specifically excludes a mini bus transportation system from the definition.
(J.A. at 178.) The permit application and hearing provisions apply only
to taxicabs. (Id. at 180.)

      Because Razorback has failed to state a claim against either
defendant upon which relief may be granted, we find it unnecessary to
address the Eleventh Amendment immunity issue. Accordingly, we affirm the
judgment of the district court dismissing Razorback's complaint.

     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -5-